Citation Nr: 0726348	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1952, and from February 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the RO.  
The Board notes that the veteran had requested the 
opportunity to provide testimony before an RO Hearing 
Officer.  A hearing was scheduled but the veteran failed to 
report.  Neither the veteran nor his accredited 
representative has requested that another hearing be 
scheduled.

By a September 2006 action, the Board remanded this case to 
the Appeals Management Center for further development.  The 
required development has been accomplished, and the case has 
been returned to the Board for further consideration.  
Unfortunately, the new medical evidence obtained pursuant to 
the Board's remand has resulted in the need for another 
remand.  


REMAND

The veteran has a long history of diagnoses and treatment for 
psychiatric disorders going back to 1977, having been 
diagnosed variously as depressive neurosis and schizophrenia.  
He contends that his psychiatric problems are related to his 
combat experience in Korea.  In a post-remand VA psychiatric 
examination during March 2007, the veteran was diagnosed with 
PTSD for the first time.  The VA psychiatrist reasoned that 
the veteran's PTSD symptoms were not recognized as such in 
his early hospital admissions because PTSD was not an 
established diagnosis until 1980.  Therefore, the veteran's 
symptoms were labeled as schizophrenia when, in current 
diagnostic nomenclature they would be considered PTSD 
symptoms.  He opined that it was at least as likely as not 
that the veteran's PTSD symptoms were related to his time in 
combat in Korea.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99; see also 
Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

However, the psychiatrist's diagnosis of PTSD was based on 
the veteran's own unverified reports of combat stressors 
provided for the first time during the examination.  At the 
March 2007 VA psychiatric examination, the veteran reported 
that he was sent to Korea in about March 1951.  He was 
assigned to an artillery unit and was involved in on and off 
combat for 16 months until he left Korea in July 1952.  He 
was stationed near the 38th parallel in the DMZ and was 
involved in invasions, sniper attacks, and was ambushed on a 
couple of occasions.  He worked with a small platoon and he 
ran a 50 caliber machine gun.  He was consistently scared, 
frightened, felt chronic sustained anxiety, and had problems 
with sleeping.  He had to sleep outside exposed to the cold 
at night.  He saw several of his friends killed or wounded, 
although he was never physically injured.  After his 
discharge in August 1952, he could not get a job and felt too 
nervous to work.  He would break out in a sweat when he was 
around people and heard noises.  So he re-enlisted and did a 
second tour of active duty in the Army. 

Review of the veteran's service record (DD 214) shows that 
the veteran served in Korea with Battery D of the 24th Anti 
Aircraft Artillery Gun Battalion.  His Military Occupational 
Specialty number was 3603 (Artillery Crewman, Medium-Heavy 
Anti Aircraft Artillery).  He was awarded the Korean Service 
Medal with three Bronze Service Stars, and the United Nations 
Service Medal (Japan), neither of which are awards that 
indicate participation in combat, i.e. the Purple Heart or 
the Combat Infantryman's Badge.

Based on the foregoing, the Board finds that a remand is 
needed in order to obtain verification of the veteran's 
claimed stressor(s).  Inasmuch as his personnel records have 
not been obtained for the file, a remand is needed to obtain 
those records as well. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  The veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressor or stressors to 
which he alleges he was exposed in 
service.  He should be asked to provide 
to the best of his ability any  
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including the names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran should 
be advised that this information is 
crucial in searching for verifying 
information.  

3.  If the veteran responds to the above 
and provides the requested information, 
the AMC should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and any other appropriate 
custodian of records, and attempt to 
independently verify his claimed 
stressors.  Obtain copies of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC).  Provide JSRRC with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

4.  The AMC should prepare a report which 
details the nature of the specific 
stressor or stressors established by the 
record.

5.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
if the veteran has PTSD based on any 
stressor incidents that have been 
verified.  The claims file must be 
forwarded to the examiner, and he or she 
must state in the report that the claims 
file was reviewed in connection with the 
examination.  The examiner should also be 
provided with the AMC report of verified 
stressors prepared by the AMC.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner 
should note whether the veteran has any 
current psychiatric disabilities, to 
include PTSD.  If the veteran is 
diagnosed with PTSD, the examiner must 
indicate whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that such diagnosis of 
PTSD is etiologically related to any of 
the verified stressors.  If the veteran 
is diagnosed with any other psychiatric 
disability, the examiner must indicate 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability is 
etiologically related to the veteran's 
military service.  A complete rationale 
must be given for all opinions

6.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the AMC should 
then adjudicate the veteran's claim of 
service connection for a psychiatric 
disorder, to include PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 
  

